Title: To Benjamin Franklin from John Paul Jones, 26 July 1779
From: Jones, John Paul
To: Franklin, Benjamin


Honored and dear Sir,
L’Orient July 26th. 1779.
Since I wrote to you last night I have received advice that the Jamaica Fleet will sail homewards escorted by a Fifty Gun Ship and two Strong Frigates.— Should we fall in with that Force we will certainly Engage and I hope Overcome it; but in all probability our Ships will be so much cut to pieces in the Action that we shall be unable to prevent the Escape of the Convoy.— As it was proposed, when I was last at Paris, to put the Frigate the Monsieur under my Command, and as that Ship is now newly Careened and ready to Sail, If it could be convenient to add that force to my present Command, it would give us a Superiority over the Enemies Convoy, and might perhaps enable us to Take and Destroy their Jamaica Fleet— Or if we failed in that we might turn our Arms against other Objects which might I hope do them equal mischief.— If this reaches you before the Departure of the Express, I submit the Idea to your Superiour Wisdom. I thought it my Duty to mention it, and am with sincere and Grateful Affection Dear Sir Your Obliged Friend and very humble Servant
Jno P Jones
His Excellency Doctor Franklin
 
Notation: Capt. Jones July 26. 1779
